** TAXING UNIT — COMMON SCHOOLS ** QUESTION(1): CAN THE LEGISLATURE LEGALLY MAKE THE COUNTY THE TAXING UNIT FOR GENERAL FUND PURPOSES FOR COMMON SCHOOL EDUCATION? QUESTION(2): UNDER THIS KIND OF TAX UNIT, WHAT WOULD BE THE PROCEDURE TO PROVIDE FOR THE LEVYING OF THE FIVE MILLS BUILDING FUND LEVY AND THE VOTING OF BONDS IN THE RESPECTIVE SCHOOL DISTRICTS? THERE IS NOTHING IN THE CONSTITUTION OF THIS STATE WOULD PROHIBIT THE LEGISLATURE FROM ENACTING A LAW PROVIDING THAT THE TERRITORY COMPRISING EACH OF THE COUNTIES OF THE STATE WOULD CONSTITUTE A SCHOOL DISTRICT AND AUTHORIZING THE GOVERNING BOARD THEREOF, TO BE CREATED BY LAW, TO MAKE A LEVY ON ALL THE REAL PROPERTY IN SAID DISTRICT FOR THE GENERAL FUND THEREOF.  CITE: ARTICLE X, SECTION 9, ARTICLE X, SECTION 10, ARTICLE X, SECTION 20, ARTICLE X, SECTION 26, ARTICLE X, SECTION 28 (FRED HANSEN)